Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 1 of 12 PageID #:87934




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

IN RE: DEALER MANAGEMENT SYSTEMS            MDL No. 2817
ANTITRUST LITIGATION                        Case No. 18-cv-00864

This Document Relates To:                   Hon. Robert M. Dow, Jr.
                                            Magistrate Judge Jeffrey T. Gilbert
ALL CASES
                                            PUBLIC-REDACTED



COX AUTOMOTIVE’S REPLY TO NON-PARTY AUTO/MATE INC.’S OPPOSITION
     TO MOTION TO AMEND THE AGREED CONFIDENTIALITY ORDER
 Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 2 of 12 PageID #:87935




                                        INTRODUCTION

       Non-party Auto/Mate Inc.’s opposition fails to make the fundamental showing that Seventh

Circuit law requires in this context: that the requested modification to the confidentiality order

would “tangibly prejudice” Auto/Mate’s “substantial rights.” Dkt. 1174. Nor could Auto/Mate

make such a showing. Cox Automotive merely asks for the ability to use the relevant and non-

privileged discovery Auto/Mate has already produced in this MDL in a related private arbitration.

Had the parties to that arbitration not agreed to arbitrate, that dispute would be part of this MDL,

and Auto/Mate would have no basis to oppose Cox Automotive’s use of those materials. The fact

that the dispute is in arbitration imposes no prejudice on Auto/Mate; if anything, it affords greater

protection against Auto/Mate’s information becoming public. The only prejudice is to Cox

Automotive and the other party to the arbitration, which will have to go through the wasteful step

of pursuing third-party subpoenas to re-obtain the same discovery, including depositions.

       Auto/Mate contends (at 7) that the modification will entail a “substantial expansion” of the

number of people who can access its documents. That is not the kind of “prejudice” cognizable

under Seventh Circuit law. And even if it were, Auto/Mate can show no concrete harm: no new

parties would obtain the discovery, and the arbitrators are three retired federal judges whose access

to the materials will not prejudice Auto/Mate’s rights. As for counsel, consultants, and experts,

Auto/Mate has no right under the MDL confidentiality order to curtail the parties’ disclosure of its

documents and information to the counsel, consultants, and experts of their choice; again, the fact

that the dispute will be in arbitration rather than in this MDL should not give Auto/Mate the ability

to control how the parties use relevant and non-privileged discovery.

       Lacking any plausible prejudice argument, Auto/Mate resorts to a number of irrelevant

points. First, it repeats its complaint that certain of its discovery material was inadvertently

produced to the Federal Trade Commission (“FTC”) pursuant to a Civil Investigative Demand


                                                -1-
 Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 3 of 12 PageID #:87936




without giving Auto/Mate prior notice. But here, too, Auto/Mate fails to demonstrate any

prejudice. When Auto/Mate brought the issue to the attention of Authenticom, Inc.’s counsel

(Kellogg Hansen), Kellogg Hansen promptly took corrective action by obtaining the FTC’s

agreement to sequester those materials to give Auto/Mate a chance to object, which it never did.

Moreover, Auto/Mate yet again fails to disclose to the Court that



                                                                                            Given

Auto/Mate’s repeated non-objection to the disclosure of its materials, its aggressive litigation

tactics here are highly questionable.

       Auto/Mate’s remaining arguments are likewise red herrings. Its suggestion that Kellogg

Hansen should not have Auto/Mate’s discovery materials is contrary to the confidentiality order’s

plain terms, especially given that Kellogg Hansen represents not only Cox Automotive but also

Authenticom, MVSC, and the vendor class. And Auto/Mate has no right under the law to demand

details of the conduct of private arbitration proceedings.

                                          ARGUMENT

I.     Auto/Mate Fails To Demonstrate Any Prejudice From The Requested Modification

       As an initial matter, although Auto/Mate purports (at 3, 8) to raise objections to the

requested modification to the confidentiality order on behalf of all “non-party witnesses,”

Auto/Mate lacks standing to do so. See Dkt. 1174, at 9 (citing cases); see also Hard Drive Prods.

v. Does 1-48, 2012 WL 2196038, at *3 (N.D. Ill. June 14, 2012) (movant lacked standing to object

to a subpoena issued to a nonparty on the basis of prejudice to the nonparty); Apex Colors, Inc. v.

Chemworld Int’l Ltd., 2014 WL 7183631, at *2 (N.D. Ind. Dec. 16, 2014) (same); Peoria Day

Surgery Ctr. v. OSF Healthcare Sys., 2008 WL 724798, at *5 (C.D. Ill. Mar. 17, 2008) (considering

objections of 2 out of 66 subpoenaed nonparties and stating the remaining 64 subpoenas “are not


                                                -2-
 Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 4 of 12 PageID #:87937




before the Court”). Auto/Mate may assert objections to the requested modification only on its own

behalf. Those objections should be overruled.

        A.      Auto/Mate’s opposition fails to satisfy its burden of demonstrating that allowing

the use of specific documents in the arbitration would “tangibly prejudice” Auto/Mate’s

“substantial rights.” Dkt. 1147, at 2-3 (citing Wilk v. Am. Med. Ass’n, 635 F.2d 1295, 1299 (7th

Cir. 1980), and Grove Fresh Distribs., Inc. v. Everfresh Juice Co., 24 F.3d 893, 896 (7th Cir.

1994)); Dkt. 1174, at 2-3 (same). As explained in Cox Automotive’s motion, the concept of

prejudice refers to the production of irrelevant or privileged material. See Dkt. 1147, at 3-4. Here,

Auto/Mate has not even attempted to assert any privilege, or to show that its discovery materials

are irrelevant to the arbitration. That alone is sufficient to resolve this dispute.

        B.      Auto/Mate’s only argument within hand-grenade range of “prejudice” is that

allowing its documents to be used in the arbitration “will result in a substantial expansion of the

number of persons who will have access to Auto/Mate’s documents.” Auto/Mate Br. 7-8. But

that is not the kind of prejudice the law contemplates. Indeed, modifying a protective order to

allow discovery to be used in a related proceeding will always entail some expansion of the number

of people who may have access to the materials. Auto/Mate offers no authority for its suggestion

that such an expansion constitutes the type of prejudice that can override the law’s strong

preference to “ease[ ] the tasks of courts and litigants,” “speed[ ] up what may otherwise be a

lengthy process,” and avoid the “wastefulness” of requiring the party to “duplicate discovery

already made.” Wilk, 635 F.2d at 1299.

        At any rate, even if the fact that some additional people might have access to the discovery

materials could constitute “prejudice,” Auto/Mate cannot show that the prejudice here is

“substantial.” It is undisputed that no additional parties will obtain the discovery materials.




                                                 -3-
Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 5 of 12 PageID #:87938
Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 6 of 12 PageID #:87939
Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 7 of 12 PageID #:87940
 Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 8 of 12 PageID #:87941




Thus, even if Auto/Mate had objected, any such objection would have been futile. Auto/Mate’s

complaints are misplaced, and provide no grounds for refusing to modify the protective order.3

        B.      Cox Automotive’s Counsel Properly Has Access To Auto/Mate’s Documents

        Auto/Mate repeats (at 4-5) CDK’s argument that Cox Automotive and its counsel should

have destroyed Auto/Mate’s discovery production. That argument is also irrelevant to the question

whether modification of the confidentiality order would prejudice Auto/Mate. Indeed, the other

party to the arbitration continues to be a litigant in the MDL, and Auto/Mate indisputably has no

basis to argue that it should have destroyed Auto/Mate’s production. Likewise, there is no dispute

that Kellogg Hansen – Cox Automotive’s counsel – legitimately possesses Auto/Mate’s

production because of its ongoing representation of other plaintiffs in the MDL. Modification of

the confidentiality order would allow the parties to the arbitration to use documents that are already

validly in their (or their counsel’s) possession in the related arbitration.

        At any rate, Auto/Mate’s argument is wrong. As Cox Automotive previously explained

(Dkt. 1174, at 7), the confidentiality order only imposes an obligation to destroy or return discovery

materials at the “Conclusion of the Litigation,” Dkt. 650, § 12(a), with “the Litigation” defined to

be the MDL, id. § 5(a). While Auto/Mate (at 4) rails against this provision, it has no response to

its plain meaning. And despite Auto/Mate’s baseless accusation (at 5) about the “mindset” of Cox

Automotive’s counsel, it does not dispute that Kellogg Hansen validly possesses Auto/Mate’s

discovery materials and has no obligation to return or destroy those documents.



        3
           Auto/Mate has also filed a motion for sanctions seeking to have all parties in the MDL destroy or
return Auto/Mate’s documents based on violations of the confidentiality order. See Dkt. 1181. That relief
is unwarranted for multiple reasons given in Authenticom’s opposition to the motion for sanctions to be
filed on October 7, 2020. The requested exclusion of relevant evidence is especially inappropriate for
parties like Cox Automotive that were not involved in the conduct giving rise to the motion for sanctions.
See R.F.M.A.S., Inc. v. So, 271 F.R.D. 13, 36 (S.D.N.Y. 2010) (refusing to apply requested sanctions of
evidentiary exclusion against one defendant based on another defendant’s conduct).


                                                   -7-
 Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 9 of 12 PageID #:87942




        C.      Auto/Mate’s Notice Complaints Are Misplaced

        Auto/Mate’s hyperbolic arguments (at 5-6) that is being “kept in the dark” are misplaced.

Auto/Mate acknowledges that it received notice of the motion to amend the confidentiality order,

which Cox Automotive filed on the public docket. Auto/Mate’s complaint (at 5-6) that Cox

Automotive should have provided additional notice is groundless because, once again, Auto/Mate

suffered no prejudice. Further, contrary to Auto/Mate’s assertion, the confidentiality order did not

require any additional notice beyond the public filing. In this day and age, third parties with an

interest in a confidentiality order can readily monitor the docket. There has been no order requiring

parties to notify all third parties of any proposed modification; indeed, the confidentiality order

has already been modified twice without any additional notice being given to producing parties.

See Dkt. 586; Dkt. 649; Dkt. 650, at 1.4

        Contrary to Auto/Mate’s argument (at 5-6), moreover, Cox Automotive has disclosed the

information that Auto/Mate needs to respond to the motion. Cox Automotive disclosed that the

parties to the arbitration are already parties to the MDL with access to Auto/Mate’s discovery

materials and are involved in a confidential arbitration with claims closely related to those at issue

in the MDL. Auto/Mate provides no reason why it is entitled to the additional details that it

demands – such as the specific identity of the parties, claims, or arbitration forum, or exactly which

Auto/Mate discovery materials the parties will use in the arbitration and how – nor does it explain

why that information would be relevant to Auto/Mate’s arguments or the Court’s decision.




        4
          Auto/Mate relies (at 5) on Section 11(a) of the confidentiality order, but that provision requires
notice to be given to a producing party only upon service of “a subpoena or a judicial order . . . that would
compel disclosure” of discovery materials (neither of which occurred here). Dkt. 650. Nor is there any
“compelled disclosure” of Auto/Mate’s documents to additional parties given that the parties to the
arbitration are parties to the MDL and recipients of Auto/Mate’s discovery materials.


                                                    -8-
Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 10 of 12 PageID #:87943




Notably, prior to the filing of its objection, Auto/Mate never even asked Cox Automotive for any

of this information.

       Auto/Mate has received all the process to which it is due. It produced documents in the

MDL pursuant to a confidentiality order. While it had the right as a third-party to limit that

production to non-privileged and relevant documents, it has no right under the Federal Rules or

otherwise to micromanage how those documents are used. Under Seventh Circuit law, absent a

showing of prejudice – that is, irrelevance or privilege – the parties to a related arbitration should

be permitted to use those documents in that proceeding. Auto/Mate’s suggestion (at 9) that Cox

Automotive and the other party to the arbitration should have to serve new third-party subpoenas,

give Auto/Mate another opportunity to object, “obtain a court ruling . . . if necessary,” and possibly

re-take depositions exemplifies the waste of judicial resources that the Seventh Circuit’s prejudice

standard is designed to avoid.

                                          CONCLUSION

       This Court should enter the proposed modification to the confidentiality order.




                                                -9-
Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 11 of 12 PageID #:87944




Dated: October 6, 2020                         Respectfully submitted,
                                                /s/ Derek T. Ho
                                               Derek T. Ho
                                               Daniel V. Dorris
                                               KELLOGG, HANSEN, TODD,
                                                  FIGEL & FREDERICK, P.L.L.C.
                                               1615 M. Street, N.W., Suite 400
                                               Washington, D.C. 20036
                                               Telephone: (202) 326-7900
                                               Fax: (202) 326-7999
                                               dho@kellogghansen.com
                                               ddorris@kellogghansen.com

                                               Counsel for Cox Automotive, Inc.,
                                               Autotrader.com, Inc., Dealer Dot Com, Inc.,
                                               Dealertrack, Inc., HomeNet, Inc., Kelley
                                               Blue Book Co., Inc., vAuto, Inc.,
                                               VinSolutions, Inc., and Xtime, Inc.




                                      - 10 -
Case: 1:18-cv-00864 Document #: 1190 Filed: 10/06/20 Page 12 of 12 PageID #:87945




                                CERTIFICATE OF SERVICE

        I, Derek T. Ho, an attorney, hereby certify that on October 6, 2020, I caused a true and
correct copy of the foregoing COX AUTOMOTIVE’S REPLY TO NON-PARTY
AUTO/MATE INC.’S OPPOSITION TO MOTION TO AMEND THE AGREED
CONFIDENTIALITY ORDER to be filed and served electronically via the Court’s CM/ECF
system. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF system.
Copies of the Under Seal filing were served on counsel of record via email.


                                                        /s/ Derek T. Ho
                                                        Derek T. Ho
                                                        KELLOGG, HANSEN, TODD,
                                                          FIGEL & FREDERICK, P.L.L.C.
                                                        1615 M Street, NW, Suite 400
                                                        Washington, D.C. 20036
                                                        (202) 326-7900
                                                        dho@kellogghansen.com




                                               - 11 -
